COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Juan Carlos Flores v. State of Texas

Appellate case number:     01-19-00277-CR

Trial court case number: 1531168D

Trial court:               Criminal District Court No. 4 of Tarrant County

       Appellant, Juan Carlos Flores, filed a notice of appeal from a trial court judgment signed
on March 15, 2019. On May 14, 2019, the court reporter filed in this Court a sealed reporter’s
record containing a presentence investigation report (“PSI”). Flores has filed an “Unopposed
Motion For Order Granting Parties’ Access To Sealed Materials in the Record on Appeal” by
which his counsel seeks to obtain a copy of this sealed record for use in preparing the appellant’s
brief.

        We abate the appeal and remand the case to the trial court for a hearing, at which counsel
for the parties shall be present, to determine whether the sealed PSI may be released for inspection.
The trial court shall make findings and issue an order specifying:

       (1) whether the sealed PSI may be released for inspection or access to the sealed record
           permitted; and
       (2) if that sealed record or any portions of it may be released or accessed:

               a. the person or persons to whom the sealed record may be released or the person
                  or persons who may have access to the sealed record;

               b. any limitations on release or access, e.g., whether the sealed record may be
                  viewed or inspected only at this Court’s Clerk’s Office or whether the sealed
                  record or a copy of the sealed record may be viewed or inspected in Tarrant
                  County at a place designated by the trial court.1 See TEX. R. APP. P. 34.5(g),
                  34.6(h);


1
 The Supreme Court of Texas, pursuant to its docket-equalization authority, transferred
this appeal from the Second District Court of Appeals in Fort Worth to this Court. See
               c. whether the sealed record may be copied and, if appropriate, provide for the
                  return or disposal of any copies;

               d. the purpose for which the sealed record may be used and any limitations on
                  access or disclosure, including any use in appellate briefs or other documents.

The trial court may make any other findings and recommendations the court deems appropriate.

        The trial court clerk is ordered to file a supplemental clerk’s record containing the trial
court’s findings and any order within 30 days of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket without further order of the Court when
the supplemental clerk’s record is filed with this Court.


       It is so ORDERED.

Judge’s signature: _____/s/ Sherry Radack_______
                    Acting individually  Acting for the Court


Date: __May 30, 2019____




TEX. GOV’T CODE § 73.001 (“The supreme court may order cases transferred from one
court of appeals to another at any time that, in the opinion of the supreme court, there is
good cause for the transfer.”).